     Case 1:18-cv-00846-NONE-JLT Document 46 Filed 03/04/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PHILIP JAMES ROGERS,                              CASE NO. 1:18-cv-0846 NONE JLT (PC)

12                      Plaintiff,                     ORDER REFERRING THE CASE TO
                                                       POST-SCREENING ADR PROJECT AND
13           v.                                        STAYING THE CASE FOR 90 DAYS

14    BETTENCOURT, et al.,
15                      Defendants.
16

17          Previously, after defendant Bettencourt appeared in this action, the case was referred to the

18    Post-Screening Alternative Dispute Resolution Project, an initiative to attempt to resolve cases

19    more quickly and less expensively. After reviewing the case, defendant Bettencourt moved to opt

20    out of the project and instead filed a motion for summary judgment for failure to exhaust

21    administrative remedies. On February 8, 2021, the undersigned recommended that this motion be

22    granted. The matter remains pending before the district judge.

23          Recently, the second defendant in this case, Yuridian Rodriguez, filed a notice of intent to

24    waive service. In light of this second appearance, the Court will refer this case again to the Post-

25    Screening Alternative Dispute Resolution Project. As defense counsel was previously informed,

26    no defenses or objections are waived by participation.

27          As set forth in the screening order, the Court has found the plaintiff has stated at least one

28
     Case 1:18-cv-00846-NONE-JLT Document 46 Filed 03/04/21 Page 2 of 4


 1    cognizable civil rights claim. Thus, except as to the pending findings and recommendation to

 2    grant the motion for summary judgment filed by defendant Benecourt, the Court STAYS

 3    this action for 90 days to allow the parties to investigate the plaintiff’s claims, meet and confer

 4    and participate in a settlement conference.

 5            There is a presumption that all post-screening civil rights cases assigned to the

 6    undersigned will proceed to settlement conference. However, if after investigating plaintiff’s

 7    claims and speaking with plaintiff, and after conferring with defense counsel’s supervisor, counsel

 8    finds in good faith that a settlement conference would be a waste of resources, 1 defense counsel

 9    may move to opt out of this pilot project.

10            Within 35 days, the assigned Deputy Attorney General SHALL contact the Courtroom

11    Deputy Clerk at SHall@caed.uscourts.gov, to schedule the settlement conference. If the

12    settlement conference cannot be set quickly due to the court’s calendar, the parties may seek an

13    extension of the initial 90-day stay. Based upon the foregoing, the Court ORDERS:

14            1.       This action is STAYED for 90 days to allow the parties an opportunity to settle

15    their dispute before a responsive pleading is filed, or the discovery process begins. No other

16    pleadings or other documents may be filed in this case during the stay. The parties SHALL NOT

17    engage in formal discovery, but they may jointly agree to engage in informal discovery.

18            2.       Within 30 days from the date of this order, the parties SHALL file the attached

19    notice, indicating their agreement to proceed to an early settlement conference or whether they

20    believe settlement is not achievable at this time.
21            3.       Within 35 days from the date of this order, the assigned Deputy Attorney General

22    SHALL contact this court’s Courtroom Deputy Clerk at SHall@caed.uscourts.gov, to schedule

23    the settlement conference;

24            4.       If the parties settle their case during the stay of this action, they SHALL file a Notice

25    of Settlement as required by Local Rule 160;

26
              1
27              By way of guidance, if the defense intends to file an exhaustion motion and believes in good faith that it
      has a significant chance of success, this would be a likely circumstance where the opt-out provision should be
28    employed.                                                   2
     Case 1:18-cv-00846-NONE-JLT Document 46 Filed 03/04/21 Page 3 of 4


 1          5.     The Clerk of the Court SHALL serve via email, copies of: a. plaintiff’s first

 2    amended complaint (Doc. 13), b. the screening orders (Docs. 10, 14), and c. this order to

 3    Supervising Deputy Attorney General Lawrence Bragg, and copy of this order to ADR

 4    Coordinator Sujean Park;

 5          6.     The parties are reminded of their obligation to keep the court informed of any

 6    changes of addresses during the stay and while the action is pending. Changes of address must be

 7    reported promptly in a separate document entitled “Notice of Change of Address.” See L.R.

 8    182(f).

 9
     IT IS SO ORDERED.
10

11      Dated:    March 3, 2021                              /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28                                                   3
     Case 1:18-cv-00846-NONE-JLT Document 46 Filed 03/04/21 Page 4 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    PHILIP JAMES ROGERS,                         CASE NO. 1:18-cv-0846 NONE JLT (PC)

12                                                 NOTICE REGARDING EARLY
                          Plaintiff,               SETTLEMENT CONFERENCE
13
               v.
14
      BETTENCOURT, et al.,
15

16                  Defendants.

17

18
           The party or counsel for the party signing below, agrees that there is a good chance that an
19
      early settlement conference will resolve this action and wishes to engage in an early settlement
20
      conference.
21
                    Yes     ____            No    ____
22

23
      Dated:
24
                                                         ________________________________
25
                                                         Plaintiff or Counsel for Defendants
26
27

28                                                   4
